PER CURIAM.
This is an appeal from a final judgment in an eminent domain action wherein the appellants were awarded the sum of $15,000 by a jury for talcing of approximately twenty-nine acres of appellants’ property in Marion County, Florida, for the purpose of constructing and maintaining the Cross State Barge Canal.
We have examined the record on appeal and considered the briefs and arguments of counsel. Consideration of same fails to reflect that reversible error was committed. See Bainbridge v. State Road Department, 139 So.2d 714 (Fla.App. 1st 1962).
The judgment appealed is therefore affirmed.
WIGGINTON, C. J., and JOHNSON and SPECTOR, JJ., concur.